DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention II (claims 11-15) and Species E (Figs 14-17) in the reply filed on 11/30/22 is acknowledged.

Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/22.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giabanis 2012/0097683.  


Regarding claim 11, Giabanis discloses a tray (Fig 2A, #11) adapted to be or capable of being disposed on a table with an aperture, the tray (Fig 2A, #11) comprising:
a base portion (Fig 2A, #11) having a bottom surface; and
a locking mechanism (Fig 2A, #25, #26, & #27, rightmost) coupled to the bottom surface and adapted to be or capable of being disposed in the aperture of the table when the tray (Fig 2A, #11) is disposed on the table (For clarification, at least a portion (Fig 2A, #27, rightmost) of the locking mechanism (Fig 2A, #25, #26, & #27, rightmost) is capable fo being disposed in the aperture of the table), wherein the locking mechanism (Fig 2A, #25, #26, & #27) is movable between locked (upper position) and unlocked positions (lower position).

Regarding claim 12, Giabanis discloses the tray wherein the locking mechanism (Fig 2A, #25, #26, & #27, rightmost) is adapted to or capable of engaging a bottom surface of the table when the tray (Fig 2A, #11) is disposed on the table and the locking mechanism (Fig 2A, #25, #26, & #27, rightmost) is disposed in the locked position (upper position).

Regarding claim 13, Giabanis discloses the tray further comprising a retaining rail (Fig 2A, #23) coupled to the bottom surface of the base portion (Fig 2A, #11) and that extends in a downward direction from the base portion (Fig 2A, #11).

Regarding claim 14, Giabanis discloses the tray wherein the retaining rail (Fig 2A, #23) is adapted to or capable of extending over at least a portion of a side edge of the table when the tray (Fig 2A, #11) is disposed on the table.

Regarding claim 15, Giabanis discloses the tray wherein the retaining rail (Fig 2A, #23) is coupled to the base portion (Fig 2A, #11) proximal to a side edge of the base portion (Fig 2A, #11) (as shown in Fig 2A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631